Electronically Filed
                                                         Supreme Court
                                                         SCAP-11-0000599
                                                         10-NOV-2015
                                                         09:37 AM




                           SCAP-11-0000599

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                TIMOTHY VANDEVEER, individually and
            on behalf of all others similarly situated,
                   Respondent/Plaintiff-Appellee,

                                 vs.

       AMERICAN SAVINGS BANK, AMERICAN SAVINGS HOLDING, INC.,
                 Petitioners/Defendants-Appellants.



         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-11-0000599, CIV. NO. 11-1-0458-03)

                      ORDER DISMISSING APPEAL
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon review of the record, it appears that the parties

have entered into a settlement agreement that was approved by

the Circuit Court of the First Circuit, and a Final Judgment was

filed in the circuit court on May 21, 2015, resolving all claims

as to all parties in the case.    Accordingly,
             IT IS HEREBY ORDERED that the appeal in this case is

dismissed.

             DATED: Honolulu, Hawaiʻi, November 10, 2015.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                   2